850 F.2d 689Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wilbur H. FRIEDMAN, Plaintiff-Appellant,v.Thomas B. FERGUSON, Director, Department of Animal Control,a state actor, in his official and individual capacities;Brett Boe;  Carla Coe;  Donna Doe;  Frank Foe;  Grace Goe;Harry Hoe;  State Actors, Advisors To Defendant Ferguson, InTheir Official and Individual Capacities (identitiescurrently unknown);  Marta Moe;  Norma Noe;  Paula Poe;Ralph Roe;  Sammy Soe;  Tommy Toe;  Private Individuals WhoConspired With the Foregoing State Actors (identitiescurrently unknown);  Roger W. Galvin, Chairman, AnimalMatters Hearing Board;  Vince Voe;  William Woe;  XerxesXoe;  Members of the Animal Matters Hearing Board, StateActors, In Their Official and Individual Capacities(identities currently unknown), Defendants-Appellees.
No. 87-3758.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 19, 1988.Decided:  June 29, 1988.

Wilbur H. Friedman, appellant pro se.
Diane Rachael Kramer (County Attorney's Office), for appellees.
D.Md.
AFFIRMED.
Before WIDENER, JAMES DICKSON PHILLIPS and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Wilbur H. Friedman appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm based upon the district court's conclusion that Friedman's claims were barred by res judicata and collateral estoppel.  Friedman v. Ferguson, C/A No. 86-3640 (D.Md. Sept. 28, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Appellant's motions to file a reply brief and for the Court to take judicial notice of three documents (an order of the Circuit Court for Montgomery County filed July 29, 1987, a letter dated May 14, 1986, and an application for a dog fancier's license) are granted.


2
AFFIRMED.